Plaintiff brought this suit to recover money which he claims belongs to him and came into the hands of defendant while the latter was serving plaintiff as his attorney and incident to such service. The declaration contains two counts, the second count being in assumpsit. An amended first count was filed August 4, 1932, charging conversion in that the defendant wrongfully deprived plaintiff of said money "by refusing to give it up to the plaintiff upon demand." Upon defendant's motion the circuit judge struck this amended count from the declaration on the ground that the count did not state a cause of action in conversion. Leave having first *Page 678 
been obtained, plaintiff reviews the holding of the circuit judge by an appeal in the nature of mandamus.
Each count of the declaration is supplemented by a detailed bill of particulars. The first count as amended follows almost literally the form for a declaration in a suit for conversion as set forth on p. 180, Michigan Court Rules (1931). Court Rule No. 82 (1931), then in force, reads as follows:
"Authorized Forms — Pleading and appellate proceedings substantially similar to the forms appended to these rules will be deemed suitable and sufficient in all cases where they are applicable."
It may also be noted that the form above referred to was included in the "Michigan forms" appended to the former edition (1916) of Michigan Court Rules. See, also, Michigan Court Rule No. 19, § 1 (1931). We think the circuit judge was in error in holding that the first count of plaintiff's declaration as amended did not state a cause of action for conversion.
It is therefore held that the order of the circuit judge entered August 15, 1933, dismissing the first count of plaintiff's declaration be vacated and set aside. The case will be remanded to the circuit court for further proceedings therein. If necessary a writ of mandamus will issue. Costs of this court to appellant.
NELSON SHARPE, C.J., and POTTER, FEAD, WIEST, BUTZEL, and EDWARD M. SHARPE, JJ., concurred. BUSHNELL, J., did not sit. *Page 679